Citation Nr: 9926902	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-14 952	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Linda Flowers


WITNESS AT HEARING ON APPEAL

Linda Flowers





INTRODUCTION

The veteran had active service from active duty from 
September 1936 to September 1940, and from September 1942 to 
November 1946.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) Jackson, Mississippi in November 
1996.  

A decision of the Board of July 29, 1996 granted a 
compensable rating of 10 percent for a deformity of auricle 
and external auditory canal of the right ear but denied 
service connection for auditory canal disease, otitis externa 
and otitis media and also determined that there was no clear 
and unmistakable error (CUE), under 38 C.F.R. § 3.105(a), in 
a November 21, 1946 RO rating decision denying service 
connection for right ear hearing loss.  That Board decision 
noted that in a June 1993 letter claims of CUE in rating 
decisions in 1967 and 1975 were raised but those claims had 
not been adjudicated and were referred to the RO.  

An August 12, 1996 rating action effectuated the Board grant 
of a 10 percent rating for a deformity of auricle and 
external auditory canal of the right ear.  

A death certificate shows the veteran died on August 17, 1996 
at age 76 from cardiopulmonary arrest due to arteriosclerotic 
cardiovascular disease-end stage.  No autopsy was done.  

A November 1996 rating action denied service connection for 
the cause of the veteran's death and Chapter 35 Dependents 
Educational Assistance.  

A Board Order of December 16, 1996 denied a September 1996 
Motion by the Appellant for Reconsideration of the July 1996 
Board decision.  

A March 18, 1997 Order of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court) in Edna S. Flowers v. Brown, No. 97-110, slip op. 
(U.S. Vet. App. Mar. 18, 1997) states that after December 
1996 Board Order denying Reconsideration, in January 1997 the 
Court received the appellant's (the veteran's widow) notice 
of appeal.  It is unclear from the Court's Order which issues 
addressed in the July 1996 Board decision were appealed but 
VA moved to dismiss the appeal because the appellant had not 
exhausted her administrative remedies by obtaining a final 
Board decision in her own right and lacked standing to be 
substituted for the deceased veteran because the veteran's 
claim did not survive his death.  The appeal was dismissed 
citing Landicho v. Brown, 7 Vet. App. 42, 53 (1994) (a 
survivor of a deceased veteran who qualifies as an accrued-
benefits claimant may receive a merits adjudication of an 
accrued benefit's claim derived from the veteran's underlying 
disability compensation claim).  

In March 1997 a notice of disagreement (NOD) with the 
November 1996 denial of service connection for the cause of 
the veteran's death was received and a statement of the case 
(SOC) was issued in March 1997.  

The appellant's representative (the daughter of the veteran 
and the widow) testified at a June 19, 1997 RO hearing before 
an Alternate Hearing Officer and submitted numerous medical 
articles and two statements from private physicians relating 
opinions as to the cause of the veteran's death.  At that 
hearing the widow's representative alleged that the claims of 
service connection for auditory canal disease, otitis externa 
and otitis media and CUE in a November 21, 1946 RO rating 
decision denying service connection for right ear hearing 
loss were now claims for accrued benefits (there was no 
allegation that a rating in excess of 10 percent should have 
been assigned for a right ear deformity of the auricle and 
external auditory canal) (page 10 of that transcript).  It 
was also alleged that there was CUE in a 1967 rating action 
(page 8).  It was also alleged that there was CUE in the July 
1996 Board decision by virtue of misapplication of law and 
errors of fact contained in a VA medical opinion (pages 10 
and 11).  

A Board Order of July 23, 1997 denied a December 1996 Motion 
by the Appellant for Reconsideration of the July 1996 Board 
decision.  

A supplemental SOC (SSOC) as to the claim for service 
connection for the cause of the veteran's death was issued in 
August 1998.  VA Form 9, Appeal to the Board, was received in 
September 1998.  While this was more than one year after the 
initial notification of the denial of service connection for 
the cause of the veteran's death, it was within 60 days of 
the August 1998 SSOC; alternatively, it appears that the RO 
may have accepted the transcript of the July 1997 RO hearing 
as a timely substantive appeal. 

Neither the December 1996 nor the July 1997 Board Orders 
denying reconsideration addressed whether the appellant has 
standing to request reconsideration of the July 1996 Board 
denial, and this matter is not now before the Board.  

The claim for service connection for auditory canal disease, 
otitis externa and media, for the purpose of accrued 
benefits, is referred to the RO.  As to this claim, attention 
is drawn to the December 19, 1996 letter of the 
representative requesting a copy of the tape recording of the 
July 2, 1996 travel board hearing.  

Also, for the purpose of accrued benefits, the claim of CUE 
in a November 21, 1946 RO rating decision denying service 
connection for right ear hearing loss (addressed in the July 
1996 Board decision) and of CUE in rating actions in 1967 and 
1975, are also referred to the RO.  However, in this regard 
the Board draws attention to the recent holding of the United 
States Court of Appeals for the Federal Circuit in Haines v. 
West, 154 F.3d 1298, 1301 (Fed. Cir. 1998) stating that even 
with the new statute enacted in 1997, section 5109A, 
providing for correction of CUE in Board decisions, a claim 
of CUE in a regional office decision or in a Board decision 
does not survive the claimant's death; thus, there can be no 
CUE claim for the purpose of accrued benefits.  

Also, the Board notes that the appellant, through her 
representative, apparently is of the opinion that with 
respect to any allegation of CUE in the July 1996 Board 
decision, that this matter must first be addressed by the RO 
(see page 11 of the transcript).  However, any allegation of 
CUE in the July 1996 Board decision must be filed in the form 
of a Motion for CUE in that Board decision and must be filed 
directly with the Board and not with the RO.  See 38 C.F.R. 
§ 20.1140 through 20.1411 (1998).  However, again, attention 
is drawn to the holding in Haines v. West, 154 F.3d 1298, 
1301 (Fed. Cir. 1998).  


FINDINGS OF FACTS

1.  The veteran died on August [redacted], 1996 at the age of 
76 from cardiopulmonary arrest due to arteriosclerotic 
cardiovascular disease-end stage.  Other conditions contributing 
to death but not resulting in the underlying cause of death were 
cardiomyopathy, digitalis toxicity, renal failure, and 
diabetes mellitus.  No autopsy was performed.  

2.  At the time of the veteran's death he was service-
connected for labyrinthitis with tinnitus, post concussion, 
rated 30 percent disabling; bilateral hearing loss, rated 10 
percent disabling; muscle contraction headaches, rated 10 
percent disabling; deformity of the auricle and external 
auditory canal of the right ear, rated 10 percent disabling; 
and a noncompensable rating was assigned for residuals of 
malaria.  

3.  The veteran's fatal cardiovascular disease developed many 
years following service and was etiologically unrelated to 
any of the veteran's service-connected disabilities, 
including malaria and medication for malaria.  

4.  The veteran's service-connected disabilities, and 
medication for malaria, did not play any role in causing, 
hastening or contributing to death nor were they so 
debilitating as to render him less capable of resisting the 
fatal effects of nonservice-connected cardiovascular disease.  


CONCLUSIONS OF LAW

1.  The primary cause of the veteran's death, cardiovascular 
disease, was not the result of disease incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in active service and it was not proximately 
due to or the result of, nor was it aggravated by, service-
connected disability or disabilities.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1998); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  

2.  A service-connected disability did not contribute 
substantially or materially to cause or hasten the veteran's 
death or to debilitate him.  38 U.S.C.A. §§ 1310, 5107 (West 
1991); 38 C.F.R. § 3.312 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a claim for service connection for the cause of the 
veteran's death, the appellant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim is well-grounded.  38 
U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, and one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of 38 U.S.C.A. §  
5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 80 (1990).  
The claim must be accompanied by supporting evidence, an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If the appellant fails to submit evidence 
in support of a plausible claim, the VA is under no duty to 
assist the appellant in any further development of the claim.  
38 U.S.C.A. § 5107(a).  

Here, there are medical opinions from private physicians to 
the effect that the veteran's service-connected malaria or 
medication for malaria caused or contributed to his fatal 
heart disease.  Accordingly, the claim is well grounded, 
mandating a duty to assist under 38 U.S.C.A. § 5107(a).  
However, no further evidentiary assistance or procedural 
development has been requested nor is any such need apparent 
to the Board. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may be granted for any disease or injury diagnosed after 
discharge, when all of the evidence establishes that the 
disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  Where a veteran served for 90 days in active 
service, and cardiovascular disease develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310.  
Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disorder also warrants secondary service connection, to the 
degree of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service caused or 
contributed substantially or materially to that death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, and/or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Background

Service medical records are negative for cardiovascular or 
heart disease and all blood pressure readings during service 
were within normal limits.  An April 4, 1944 clinical 
notation reflects that the veteran was given routine Atabrine 
treatment for benign tertian malaria and was hospitalized in 
a field hospital but was discharged to duty on April 10, 
1944.  

The veteran had what was diagnosed as catarrhal fever on 
February 1945 when it was also noted that he had had six 
attacks of malaria in the past year, with the last attack 
having been 6 weeks earlier.  He was discharged to duty on 
March 4, 1945.  On March 16, 1945 he complained of 
generalized aches, headaches, chill, and fever.  It was 
reported that he had had malaria in 1937 in Singapore and had 
had malaria in "early 1943 2X, five times since then."  On 
examination his heart was normal and his spleen was not 
palpable.  A blood smear was positive for plasmodium vivax.  
The diagnosis was benign tertian malaria.  Catarrhal fever 
was again diagnosed in May 1946.  

Examination for service separation in September 1946 noted a 
history of malaria in 1944 and 1945.  The veteran's 
cardiovascular system was normal.  Chest X-rays in September 
and on November 10, 1946 were normal.  There is also a 
notation that copies of medical records were forwarded to 
Jackson, Mississippi (apparently the VARO) on September 9, 
1946 [which it is alleged reflects that at least the November 
1946 chest X-ray was post dated].  

In December 1993 the National Personnel Records Center 
reported that all [original] service medical records had been 
forwarded to VA in October 1967 (copies of the service 
medical records had been on file at the time of the 1946 RO 
adjudication).  

A November 1946 rating action granted service connection for 
malaria which was assigned a noncompensable evaluation.  

The veteran first claimed service connection for heart 
trouble in May 1967, stating that he had had a heart attack 
in June 1965.  He related no history of cardiovascular 
treatment prior to 1965. 

In a July 1967 statement John Murphy, M.D. stated that the 
veteran had had an acute posterior myocardial infarction in 
June 1965.  He had mild hypertensive cardiovascular disease, 
controlled by medication.  Since his infarction he had been 
on Coumadin.  

In a statement received in July 1976 [redacted] reported 
that he had known the veteran for seven years and had been 
closely associated with him for the past five years.  The 
veteran was now unable to hold a job.  

In July 1967 [redacted] stated that in June 1965 the veteran 
had had what was diagnosed by Drs. Murphy and Rosenblatt as a 
coronary thrombosis.  

On VA general medical examination in 1967 the veteran 
complained of a heart condition.  He related having had a 
heart attack in 1965 and was now taking Aldomet, Coumadin, 
Valium, and another unidentified medication.  On examination 
his blood pressure readings were within normal limits.  A 
chest X-ray revealed his heart and lungs appeared normal.  
The pertinent diagnoses were a history of myocardial infarct, 
compensated, with a normal electrocardiogram, and exogenous 
obesity.  

Clinical records of Dr. Hesdorffer of 1973 and 1974 reflect 
treatment for otitis but in November 1973 it was noted that 
the veteran's borderline diabetes was controlled with oral 
medication and diet.  

In July 1994 Dr. McCollum, Jr., M.D. stated that he had 
attended the veteran since 1992 when he had had a severe 
heart attack.  It was felt that the nature and extent of the 
cardiac condition would result in the veteran's demise.  

Dr. Smith-Vaniz reported in July 1996 that the veteran had 
acute atherosclerotic cardiovascular disease and acute 
hypertensive cardiovascular disease.  He had had a third 
heart attack in June 1996 and the nature and extent of his 
cardiac condition would likely result in his death.  

The veteran died on August [redacted], 1996 at the age of 76 
and the death certificate lists the immediate cause of death as 
cardiopulmonary arrest due to arteriosclerotic cardiovascular 
disease-end stage.  Other conditions contributing to death 
but not resulting in the underlying cause of death were 
cardiomyopathy, digitalis toxicity, renal failure, and 
diabetes mellitus.  No autopsy was performed.  

At the time of the veteran's death he was service-connected 
for labyrinthitis with tinnitus, post concussion, rated 30 
percent disabling; bilateral hearing loss, rated 10 percent 
disabling; muscle contraction headaches, rated 10 percent 
disabling; a deformity of the auricle and external auditory 
canal of the right ear, rated 10 percent disabling; and a 
noncompensable rating was assigned for residuals of malaria.  

The discharge summary of the veteran's terminal VA 
hospitalization in August 1996 reflects that he had recently 
been hospitalized in July with an acute myocardial infarction 
with atherosclerotic cardiovascular disease, cardiomyopathy, 
renal failure, and carotid artery disease.  At the time of 
the prior discharge he was not a candidate for surgical 
intervention and his prognosis was extremely poor.  He was 
admitted to the current period of hospitalization with lower 
abdominal quadrant pain and in a weakened condition.  He 
failed to respond to his medical regimen and died.  

The appellant's claim for death benefits was received in 
September 1996.  In an accompanying statement from the 
appellant's representative (daughter) it was stated that the 
veteran died of arteriosclerotic heart disease secondary to 
malaria.  Dr. Hume had told her that quinine abrades the 
lining of vessels, causing them to become more adhesive.  She 
had medical literature addressing the vascular involvement in 
cases of malaria; specifically, that malarial parasites 
killed by quinine clumped together and adhered to the 
endothelium.  Capillary occlusions and knob-like protrusions 
developed.  There was no history of arteriosclerotic heart 
disease (ADHD) in the veteran's family.  His first heart 
attack had been in 1965, the second in 1992 when there was a 
left ventricular block, and the third was in June 1996.  She 
had been informed by the Center for Disease Control (CDC), in 
Atlanta, Georgia that absent a family history of ASHD, and in 
the presence of multiple episodes of malaria, malaria 
contributed to and accelerated the development of ASHD.  

Arthur Hume, Ph.D., of the Department of Toxicology and 
Pharmacology of the University of Mississippi Medical Center 
reported in September 1996 that the literature he had 
reviewed indicated that quinine had an irritating effect on 
vasculature.  Quinine per se possessed a surface affinity and 
"absorbs on cells."  Quinine also had been reported to 
cause injury to the intima of blood vessels.  "It would 
appear that these effects could contribute to or enhance the 
deposit of substances onto vessel walls resulting in 
occlusion or partial occlusion of the vessels."  

In November 1996 a VA physician responded to the question of 
whether the veteran's fatal heart disease was secondary to 
service-connected malaria.  He opined that arteriosclerotic 
heart disease was not found as a clinical manifestation or 
complication of any form of malaria, according to "Cecil's 
Textbook of Medicine - 18th edition" and the "Current 
Medical Diagnosis and Treatment - 30th Edition."  A 
"Medicine Computer search" of malaria revealed no titles in 
the first 100 articles retrieved that referred to 
arteriosclerotic heart disease and malaria.  In conclusion, 
it was felt that the veteran's arteriosclerotic heart disease 
was not secondary to malaria.  

Later in November 1996 that same VA physician also responded 
to the question of whether any medication given for the 
veteran's service-connected malaria caused or contributed to 
his death.  After reading the entire claim file, five items 
were selected as significant.  The first was the April 1994 
service clinical notation of treatment for benign tertian 
malaria with Atabrine; second, a medical article entitled 
"The Pharmacological Basis of Therapeutics, 4th Edition, by 
L. S. Goodman; third, the March 16, 1945 service clinical 
notation; fourth, the veteran's death certificate; and fifth 
a May 1966 medical article entitled "Big endothelin in 
patients with complicated Plasmodium falciparum malaria" in 
the Journal of Infectious Diseases.  

Attached to the second November 1996 VA physician's opinion 
is a copy of an abstract of the fifth item.  It states, in 
part, that "[n]o relation between plasma endothelin 
concentrations and parasitemia, fever, or other indices of 
severe infection (hypotension, renal, hepatic or pulmonary 
impairment, cerebral malaria) existed.  During and after 
complicated malaria, increased levels of plasma endothelin 
could contribute to malarial pathology or reflect endothelial 
damage or both."  

The VA physician noted that the only indication of medication 
for malaria during service was Atabrine which, according to 
the second item above, was used when quinine was no longer 
available during World War II.  Atabrine had been found to be 
superior to quinine and even though quinine may have been 
used in the treatment of the veteran, no heart or 
cardiovascular manifestations of malarial infections 
presented themselves on service discharge.  Thus, there was 
no medication given the veteran for malaria that caused or 
contributed to his death over 50 years later.  

The VA physician also reported that Dr. Hume's statement that 
quinine abrades vessel lining and, thus, caused them to be 
more adhesive, had a bearing on this case.  The VA physician 
had spoken with Dr. Hume by telephone and learned that Dr. 
Hume's statement was based on data obtained from the United 
States Dispensory of 1955 and was confirmed by the VA 
physician in fifth item above.  However, a careful reading of 
the abstract of that article indicated that the increase in 
endothelin-1 was a transitory phenomena associated with 
severe malarial crises and not the normal state.  Thus, it 
was unlikely that a transitory phenomena could be the basis 
or cause of a condition 20 years later.  

The VA physician also noted with respect whether multiple 
episodes of malaria contributed to and accelerated ASHD in 
the presence or absence of a family history of ASHD, Dr. Hume 
had stated to the VA physician that he made no statements to 
this end.  The VA physician had spent numerous hours 
searching the CDC data bases (and many others) by computer 
with "NO" [sic] confirmation of this statement.  Moreover, 
the 20-year time lapse again seemed to outweigh this scenario 
in the instant case.  Finally, it was observed that quinine 
was discovered in 1633 and had been sold and consumed 
throughout the world as a "tonic" in Tonic Water and 
Quinine Water to this very day.  Since malaria was still 
killing people today, the correlation and association between 
quinine and arteriosclerotic vascular disease [if such a 
correlation or association existed] would be known and well 
documented by now.  

In October 1996 the representative submitted copies of 
medical literature which it was stated had been reviewed by 
Dr. Hume, as referenced in Dr. Hume's September 1996 opinion.  

In December 1996 the RO sent to the appellant's 
representative a copy of the fifth item referred to by the VA 
physician that rendered the November 1996 opinion.  

The appellant's daughter, her representative, testified 
before an Alternate Hearing Officer at the RO in June 1997 
that it was error for the VA physician that rendered the 
November 1996 opinions not to list all medical literature 
which was reviewed (page 2).  That VA physician had not cited 
the February 1945 service medical record which indicated that 
the veteran had had 6 malarial attacks in the last year (page 
2).  While this VA physician had stated that a computer 
search had not found relevant medical articles, the 
representative had found several article, including four very 
significant articles (copies of these medical articles, 
including the four cited articles, were admitted into 
evidence and are on file) (page 2).  She also testified that 
the VA physician had stated that the veteran had not been 
treated with quinine and that quinine had not been available 
to the Allies during World War II but that this was not 
correct since there were limited supplies of quinine 
available during World War II, after the Japanese had cut off 
supplies from Indonesia (pages 2 and 3).  It was stated that 
Atabrine was suppressive but not curative of vivax malaria 
according to medical literature (page 3).  She was not aware 
of the veteran's having had any further malarial attacks 
after 1946 (page 3).  Quinine was curative of vivax malaria 
and it was thus unreasonable to conclude that the veteran had 
not been treated with quinine since without such curative 
treatment, during combat, he would have died (page 3).  The 
VA physician had misrepresented or misquoted the article in 
the Journal of Infectious Diseases because the article did 
not say anything about a transitory phenomena associated with 
severe malarial cases and not the normal state, but this 
misquote was addressed in a June 1997 statement of Dr. Hume 
(page 4).  

It was also stated that Dr. Smith-Vaniz, the veteran's 
treating physician had opined that malaria had contributed 
to the veteran's fatal heart disease (page 7).  The first 
evidence of any kind of heart problem by the veteran was in 
the mid-1960s (page 7).  Reference was made to the criteria 
for rating malaria (which had been in effect prior to 
revision of those criteria in August 1996) (page 8).  As to 
the VA physician's opinion that there were other causes of 
the veteran's heart disease, the veteran's reports of blood 
lipid levels in January 1992 from the Methodist Medical 
Center showed a normal low density cholesterol level, a 
borderline triglyceride level, and a normal cholesterol 
level (page 8 and 9).  The Hearing Officer indicated that 
another medical opinion might be obtained and the 
representative inquired, at page 12, "[d]oes [38 U.S.C. 
§ ]1154B not apply to my father in that case?"  The Hearing 
Officer then replied "[a]ny reasonable doubt will be 
resolved on his behalf.  Yes."  

In June 1997 Dr. Smith-Vaniz stated that he had treated the 
veteran since January 1992 and he had reviewed the attached 
medical literature (submitted at the hearing) relating to 
malaria and its effects on vasculature and the heart, as 
well as the opinion of Dr. Hume relating to the propensity 
of quinine to abrade the lining of vasculature, thereby 
contributing to occlusion or partial occlusion of vessels.  
It was Dr. Smith'Vaniz's opinion that the veteran's multiple 
episodes of malaria were a contributory cause of his death 
in August 1996 from ASVHD.  

Dr. Hume stated in June 1997 that he had reviewed a 
substantial number of articles relating to malaria and the 
"faculty" manifested by the infected blood corpuscles of 
adhering to vessel walls and accumulating in capillaries and 
arterioles.  Included in the literature was an article which 
discussed the permanent effects of malaria and specifically 
"the effects of malaria on the peripheral vascular system, 
the older writers describe malarial arteriosclerosis."  It 
was further stated that the "effects of multiple episodes 
of malaria (i.e., embolic occlusions of blood vessels) 
combined with the propensity for quinine to irritate 
vasculature, to cause injury to the intima of blood vessels, 
and to absorb on cells indicates that circulatory 
obstruction is a likely result of the infection and its 
treatment.  At the very least, there is an increased 
probability of the development of the above described 
malarial arteriosclerosis in individuals, such as [the 
veteran] who had multiple infections."  

Dr. Hume also stated that he had reviewed the article in the 
Journal of Infectious Diseases cited by the VA physician and 
that article made no mention "that the increase in 
endothelin-1 is a transitory phenomena associated with severe 
malarial crisis and not the normal state."  Instead the 
article supports other reports in the literature regarding 
the attachment of parasitized erythrocytes to endothelium and 
the resulting vessel wall damage.  The cited article 
specifically stated that "[d]uring and after complicated 
malaria, increased levels of plasma endothelin could 
contribute to malarial pathology or reflect endothelial 
damage or both."  

Subsequently, the RO referred the case to the VA Director of 
Compensation and Pension Services for the possibility of 
obtaining an independent medical opinion but, instead, the 
case was referred to the VA Under Secretary for Health.  The 
July 1998 medical opinion thus obtained stated that "there 
is not a preponderance of convincing data published in the 
medical literature linking malaria or quinine with time-
distant atherosclerotic coronary artery disease.  Rare 
instances of acute vasculitis may have occurred with 
quinidine type drugs, but it is not evident that this is a 
long term adverse event."  

Analysis

Initially, with respect to the contention that the provisions 
of 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304(d) 
(1998), including the application of those provisions as set 
forth in Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (as 
cited by the representative), a careful reading of the 
transcript of the 1997 hearing reveals that the presiding 
Hearing Officer did not concede that the application of those 
provisions was required in this case.  Those provisions apply 
to claims for service connection for specific disabilities 
and not to claims for service connection for the cause of the 
veteran's death inasmuch as the veteran neither died during 
service nor is there any allegation or evidence that the 
veteran's fatal heart disease first manifested during 
service, much less in combat, and it is conceded that there 
was no clinical manifestation of any form of heart disease 
prior to the mid-1960s.  Rather, the attempt to have the 
cited provision made applicable herein is, in essence, an 
attempt to lower the legal standard, cited above, which 
governs claims for service connection for the cause of a 
veteran's death (even if the veteran did serve, at some time, 
in combat).  

In sum, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) apply 
to claims of service connection for disabilities which are or 
might be a cause or contributory cause of the veteran's 
death, and not to claims for service connection for the cause 
of death.  Also, any prior denial of service connection for 
disability alleged to be the cause or contributory cause of 
death, is not consider in adjudicating a claim for the cause 
of the veteran's death.  See 38 C.F.R. § 20.1106 (1998) (with 
some exceptions, issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime).  
Thus, the claim for the cause of the veteran's death is 
adjudicated without consideration of any prior adjudication 
of service connection for heart disease and, accordingly, the 
higher standard of CUE referred to by the representative is 
not applicable.  

It is contended that it was improper for the VA physician in 
1996 to rely upon inservice clinical findings which indicated 
that the veteran's heart was normal, in the absence of a 
specific cardiovascular or endothelium examination.  However, 
here again, it is conceded that there was no clinical 
manifestation of any form of heart disease prior to the mid-
1960s.  Moreover, none of the private medical opinions 
obtained indicate that there was any such impropriety nor 
suggest that any form of heart disease manifested during 
service or within one year of service discharge.  

Similarly, there are contentions that findings pertaining to 
the veteran's heart in 1946 are not accurate because there is 
an inservice clinical notation that the veteran's service 
medical records were forwarded to the RO in September 1946, 
and thus there could not properly be any clinical findings, 
as indicated in the service medical records, in November 
1946.  However, here again, there is otherwise no clinical 
evidence of any form of heart disease during service or 
within one year after discharge in 1946.  Also, the earliest 
evidence of hypertensive heart disease does not antedate the 
mid-1960s.  

It is also alleged that the 1996 VA physician's opinion was 
based on a faulty or selective reading of service medical 
records, since he did not note the significance of an 
inservice clinical notation that the veteran had had six 
malarial attacks in the past year.  However, that physician 
did note in the second opinion in November 1996 that the 
veteran had had "malaria infections", using the plural, and 
also made reference to "multiple episodes of malaria."  
Moreover, it is clear that that VA physician reviewed all of 
the service medical records and did cite the March 16, 1945 
inservice clinical notation which reflects a history of 
multiple episodes of malaria.  

As to the contention that the abstract of an article (the 
fifth specified item) relied upon in the VA physician's 
second opinion in November 1996 did not mention or stated 
"that the increase in endothelin-1 is a transitory phenomena 
associated with severe malarial crisis and not the normal 
state", it is true that there is no such quotation in that 
abstract.  However, the VA physician did not report that the 
article specifically made such a statement.  Rather, that 
physician stated that the article "indicates" such a 
conclusion.  In other words, the quoted language was a 
conclusion or opinion reached by that physician based upon 
the abstract and not a direct quote from the abstract.  

As to this, Dr. Hume, while also pointing out that the 
article did not make such a statement, did not state, opine 
or even infer that the conclusion reached by the VA physician 
in 1996 was incorrect.  

It is also contended that the VA physician in 1996 determined 
that the veteran had not been given quinine.  However, a fair 
interpretation of the two statements of that VA physician in 
November 1996 is that the physician concluded that not only 
did malaria not caused or contribute to any heart disease but 
that neither Atabrine, which the veteran was given during 
service, nor any Quinine, if it was given during service, 
caused or contributed to the veteran's fatal heart disease.  

Also, as to the statement by the representative (who not a 
physician) that Atabrine can suppress but not cure malaria, 
the second opinion of a VA physician in November 1996 is 
unrebutted that Atabrine had been found to be superior to 
quinine in the treatment of malaria.  Furthermore, it is 
undisputed that the veteran had no post service malarial 
attacks and, thus, his malaria was cured while he was still 
on active duty.  

In assessing the various medical opinions it must be noted 
that Dr. Hume indicated in 1996 that quinine "could 
contribute to or enhance" substance deposition in vessel 
walls and cause partial or total blood vessel occlusion.  In 
1997 Dr. Hume stated that multiple malarial episodes and 
quinine would "likely result" in circulatory obstruction 
and at the very least create "an increased probability of 
the development" of malarial arteriosclerosis.  In other 
words, Dr. Hume states in 1996 that there is simply a 
possibility that multiple malarial attacks and quinine might 
cause heart disease and in 1997 Dr. Hume indicated that such 
a result was probable.  However, Dr. Hume never stated that 
such was actually the case here.  As to this, Dr. Smith-Vaniz 
seemed to basis his 1997 opinion upon the 1996 opinion of Dr. 
Hume, in addition to medical literature the significance of 
which was not commented upon by Dr. Smith-Vaniz.  

It appears that there is a suggestion on the part of the 
representative that the opinion of Dr. Smith-Vaniz should be 
given greater weight because, according to that physician's 
1997 statement, he was one of the veteran's treating 
physicians.  

However, it has been held that greater weight is not 
necessarily given to opinions of a treating physician.  
Lehman v. Derwinski, 1 Vet. App. 339, 343 (1991) (not reach 
such a holding but noting that "a number of other federal 
courts" had reached a contrary holding).  Rather, broad 
application of such a 'treating physician rule' has been 
explicitly rejected.  Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993) (citing Harder v. Brown, 5 Vet. App. 183, 188 
(1993) (a treating physician's opinion cannot be given lesser 
weight in the absence of no contrary evidence) and Guerrieri 
v. Brown, 4 Vet. App. 467, 473 (1993)).  

On the other hand, the negative opinions obtain from VA 
sources were based not only upon a review of medical 
literature but also upon a review of the veteran's claim 
file, a step not taken by the private physicians who rendered 
opinions.  

Also of significance is the fact that neither private 
physician accounted for the 20-year lapse between the 
veteran's last malarial attack and use of malarial medication 
and the earliest manifestation of heart disease in the mid-
1960s.  Also, neither private physician stated that there 
was, or pointed to, any clinical evidence that malaria or 
medication for malaria affected a vital organ.  Their 
opinions are limited to the effect of malaria and medication 
for malaria on the blood and the blood vessels but are 
otherwise cursory in nature.  

Thus, the Board gives greater credence to the negative VA 
opinions.  

To the extent that the appellant's theorizing about the cause 
of the veteran's death is unsupported by the opinions of 
private physicians, this is tantamount to a diagnosis that 
requires medical knowledge but the evidence does not 
demonstrate the appellant's, or the representative's, 
competency to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 - 495 (1992).  

The Board must rely only upon independent medical evidence 
and may not its own unsubstantiated medical conclusion.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Such 
independent medical evidence must be competent.  The burden 
of presenting competent medical evidence is not meet by the 
appellant's merely presenting her own lay statements because 
lay persons are not competent to offer medical opinions.  

Lastly, in view of the exhaustive research done by the VA 
physician that rendered the November 1996 opinions in 
reviewing, by computer, the title of over a hundred articles 
and numerous hours searching the CDC and other data bases, 
the Board finds that a listing of all sources reviewed (as 
requested by the appellant's representative) would serve no 
useful purpose.  Also, the articles submitted by the 
appellant's representative at the hearing which she deemed to 
be of significance were on file at the time that the claim 
files were reviewed by a VA medical expert in July 1998.  

Therefore, following a comprehensive review of the record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim, and thus concludes that entitlement to 
service connection for the cause of the veteran's death is not 
warranted.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 

